department of the treasury internal_revenue_service appeals_office irs capitol street ms fresno ca number release date certified mail dear date date person to contact name employee id number telephone fax employer id number uniform issue list uil this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code we made the adverse determination for the following reasons you exceed the allowable levels of non-member income and are not organized and operated exclusively for the pleasure and recreation of your members you're required to file federal_income_tax returns on forms u s_corporation income_tax return mail your form to the appropriate internal_revenue_service center per the form's instructions you can get forms and instructions by visiting our website at www irs gov forms-pubs or by calling 800-tax-form we'll make this letter and the proposed adverse determination_letter available for public inspection under sec_6110 of the code after deleting certain identifying information we provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you can file an action for declaratory_judgment under the provisions of sec_7428 of the code in either the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia letter rev catalog number 40683r you must file a petition or complaint in one of these three courts within days from the date we mailed this determination_letter to you contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment you can write to the courts at the following addresses united_states tax_court us court of federal claims us district_court for the district of columbia second street nw washington dc madison place nw washington dc constitution avenue nw washington dc note we will not delay processing income_tax returns and assessing any taxes due even if you file a petition for declaratory_judgment under sec_7428 of the code please refer to the enclosed publication how to appeal an irs determination on tax-exempt status for more information about the appeals process you also have the right to contact the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call tas assistance is not a substitute for established irs procedures such as the formal appeals process tas cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court if you have questions contact the person at the top of this letter sincerely appeals team manager enclosures publication letter rev catalog number 40683r department of the treasury internal_revenue_service irs p o box cincinnati oh date date employer id number contact person id number contact telephone number contact fax number uil legend x date y state dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you became an unincorporated association on x in the state of y your application states your purpose is to serve as a group of trained officials public school districts can contact to receive officiating services for selected scholastic football contests in southeastern y your members are then assigned to officiate those games by your volunteer officers the school district pays fees to you which you then pay to the member-official your bylaws state your purpose is to provide a professional contracted service for officiating football contests in y and neighboring states members will place an emphasis on the following areas - enhancing the ethical standards of officiating football at all levels of play - guiding and enhancing sportsmanship on and off the field of play by all participants - conveying a greater understanding of the profession of officiating football among the players coaches the general_public and our fellow officials - promoting personal and organizational growth through on-going training and mentoring of the z’s membership your bylaws also spell out membership obligations indicating membership is open to all dues paying officials registered in good standing with the y officials association members must attend and participate at least of your training meetings and show up for game assignments training meetings occur at least annually prior to and times during the current football season times we your financial data indicates most funds you receive are from officiating fees - receipts represent payments for scholastic football officiating services performed law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 states the exemption provided by sec_501 of the code applies only to clubs which are organized and operated exclusively for pleasure recreation and other non- profitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments sec_1_501_c_7_-1 states in part that a club which engages in business is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 of the code public law 1976_2_cb_596 provides that a social_club may receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing exemption within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public revrul_58_589 1958_2_cb_266 discussed the various criteria for recognition of exemption under sec_501 of the code in order to establish that a club is organized and operated for pleasure recreation and other non-profitable purposes there must be an established membership of individuals personal contacts and fellowship a commingling of the members must play a material part in the life of the organization revrul_69_527 1969_2_cb_125 a social_club formed to assist its members in their business endeavors through study and discussion of problems and other activities at weekly luncheon meetings did not qualify for exemption under sec_501 of the code revrul_69_635 1969_2_cb_126 holds that an automobile club whose principal activity is rendering automobile services to its members but has no significant social activities does not qualify for exemption under sec_501 the rendition of automobile services was not in the nature of pleasure and recreation within the meaning of sec_501 and commingling of members did not play a material part in the activities of the organization application of law you are not described in sec_501 of the code nor sec_1_501_c_7_-1 and sec_1_501_c_7_-1 a club that is not organized and operated exclusively for pleasure recreation and other non- profitable purposes but rather engages in business does not qualify under sec_501 you do not have organized social activities but instead act as a clearinghouse for officials to secure work for local schools social clubs exempt under sec_501 of the code have limitations on the amount of non-member income they may receive nearly all your revenue is from schools paying fees for officiating services rather letter rev catalog number 47628k than from your member-officials this more than exceeds the limitation from sources outside your membership and the limitation for nonmember use of a social club’s facilities or services indicated in public law this also disqualifies you from exemption under sec_501 per revrul_58_589 there must be an established membership of individuals personal contacts and fellowship including a commingling of members within a social_club to receive exemption while you have an established membership you have not indicated any form of social commingling or fellowship among members the only gathering is required training and members are not required to attend each training session this does not suffice as regular recreational comingling or fellowship among members per revenue rulings and a club formed to assist its members in their business endeavors or whose principal activity is rendering services to its members but has no significant social activities did not qualify for exemption under sec_501 of the code both organizations were essentially providing services to members rather than engaging in social activities and the comingling of members your sole activity is assisting local officials in gaining employment in coordinating games for them to officiate and receiving fees for those services your activities serve to facilitate the personal interests of each member instead of social and recreational club activities conclusion you do not qualify for exemption under sec_501 of the code you exceed the allowable levels of non- member income and are not organized and operated exclusively for the pleasure and recreation of your members accordingly you cannot be granted exemption under sec_501 e e e e e the law or authority if any you are relying on acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents your name address employer_identification_number ein and a daytime phone number if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47628k one of the following declarations e for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter letter rev catalog number 47628k sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
